Chase, J.:
The decisions of the courts are in some confusion on the subject of" the set-off of judgments for costs where such set-off will affect the lien of attorneys thereon, and general expressions are sometimes used therein which seem to be antagonistic. The lien of attorneys on judgments exclusively for costs as against the rights and interests of the party therein are generally recognized, and there may be said to be a growing tendency to enforce the attorney’s lien at all times when the equities favor it. Although costs are awarded to the party (Code Civ. Proc. chap. 21, tit. 1, art. 1), yet the Court of Appeals has said in Marshall v. Meech (51 N. Y. 140): “ It has long been settled that an attorney has a lien for his costs and compensation upon the judgment recovered by him (citing authorities). Such a lien existed before the Code, and is not affected by any provision'of the Code. The lien exists .not only to the .extent of the costs entered in the judgment, but for any sum which the client agreed his attorney should have as a compensation for his services. To the amount of such lien the attorney is to be deemed an equitable assignee of the judgment. To the extent of tlie taxed *527costs entered in the judgment, the judgment itself is legal notice of the lien, and this lien cannot be discharged by payment to any one but the attorney. The judgment debtor pays these costs to the party at his peril.” The rule as stated in that case has not been modified. It is settled beyond controversy that the lien of an attorney for his services and disbursements in an action is superior to that of the parties’ right of set-off if the judgments were rendered in separate actions although between the same parties. It is urged that a contrary rule prevails where the judgments are rendered in the same action. Just why the rule should be different when the judgments are in actions between the same parties with the same attorneys in each action than it is when the-judgments are separate and independent although rendered in the same action is not clear. The equities as between the parties and the attorneys at the time of the entry of judgment, as in Garner v. Gladwin (12 Wkly. Dig. 9) and Warden v. Frost (35 Hun, 141), may be entirely different than they are in this case, and set-off of certain costs is allowed by statute. (See Code Civ. Proc. §§ 779, 3059.)
In Barry v. Third Ave. R. R. Co. (87 App. Div. 543) it appears that the plaintiff commenced an action against the defendant for malicious prosecution which resulted in a dismissal of his complaint and judgment was entered against him for costs. An appeal was taken therefrom but the judgment was affirmed and another judgment was entered against the plaintiff for costs. Thereafter the plaintiff commenced an action against the defendant for false-imprisonment based upon the same facts and circumstances as shown in the prior action in which he had been defeated, and in the new action he recovered a judgment for fifty dollars damages, and costs. A motion to set off said judgments was denied and the order was affirmed on appeal.
In Gibbs v. Prindle (11 App. Div. 470) the plaintiffs recovered a judgment against the defendant for $273.59. Subsequently an order in proceedings supplemental to execution was served upon the defendant, and for her failure to appear as by the order directed she was adjudged guilty of contempt. An appeal was taken from such order and it was reversed and a judgment entered in favor of the defendant against the plaintiffs for costs. A motion was made by the plaintiffs to set off one judgment against the other, which was *528granted. On an appeal therefrom- the order was reversed, and the court say : “ If the costs in question belonged to the attorneys, then the set-off was improper. The plaintiffs claim that the matter of seboff is within the discretion of the court, and that as defendant is insolvent, their right to a set-off is superior to the claim of the attorneys. The circumstance of insolvency may affect the attorneys as well as the plaintiffs. The plaintiffs, as the court finally held, were in the WTong, and the 'attorneys with their money and services enabled the defendant to obtain redress.”
In Tunstall v. Winton (31 Hun, 219), the plaintiff obtained a judgment for damages and costs. An order ivas granted in the action denying the defendant’s motion for a stay on account of the plaintiff’s failure to pay the costs of another appeal resulting- in an order vacating an order of arrest. The order denying the stay was reversed in the Court of Appeals and judgment was entered upon such reversal with costs against the plaintiff. An order was then made setting off the defendant’s judgment against the plaintiff’s judgment. On an appeal therefrom the order was reversed, and the court say : “ They were the costs of a successful appeal'from an order and without any assignment to the deféndant’s attorney legally belonged to him. (Marshall v. Meech, 51 N. Y. 140, 143.) * * * If, as it was held in Marshall v. Meech, actual payment to the client will not defeat the right of the attorney, to the costs, it seems to follow that lie cannot be deprived of the right by a set-off directed by an order made on motion.”
In Matter of Havemeyer (27 App. Div. 123) a decree was entered in the Surrogate’s Court revoking letters testamentary, with costs, which one H. was personally directed to pay. The costs not being paid, an order was duly granted adjudging H. in contempt. From such order an appeal was taken to the Appellate Division and from the order of affirmance in the Appellate Division to the Court of Appeals. The Court of Appeals reversed the orders of the surrogate and of the Appellate Division, with costs to H. in all the courts A motion was then made in Surrogate’s Court to set off the .costs awarded to H. against an . equal amount of costs remaining unpaid upon the.decree in the Surrogate’s Court. The motion was denied and on the appeal the order was affirmed, and the court say : “ It cannot be said that, a party has an absolute right to have costs *529awarded in his favor set off against costs awarded against him during the progress of litigation. Applications of this character when made are addressed to the equitable discretion of the court (Alexander v. Durkee, 112 N. Y. 655) and must be determined in view of all the equities involved. Here it cannot be said that the appellants have any equities which are superior, or even equal, to those of the respondent or his attorney.”
In Adams v. Niagara Cycle Fittings Co. (10 N. Y. Anno. Cas. 401) the court say that “a judgment cannot be set off against the general costs awarded to the other party in the same action.”
In this case the judgments, although in the same action, were rendered in different courts and upon independent appeals from judgments rendered before different justices of the peace. The judgment against the defendant is wholly for disbursements incurred and services rendered by the attorney in an effort which, from the result, appears to have been justified and necessary to correct an erroneous decision. The court at Special Term has exercised its discretion against directing the set off of such judgments. With such order we should not interfere.
The order should be affirmed, with ten dollars costs and disbursements.
All concurred.
Order affirmed, with ten dollars costs and disbursements.